


Exhibit 10.10

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT, effective as of July 25, 2013, is made by and between
CF Industries Holdings, Inc., a Delaware corporation (the “Company”), and Adam
L. Hall (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that the possibility of a Change in Control exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.                                      Defined Terms.  The definitions of
capitalized terms used in this Agreement are provided in the last
Section hereof.

 

2.                                      Term of Agreement.  This Agreement shall
become effective upon execution, and the Term shall continue in effect through
December 31, 2013; provided, however, that commencing on January 1, 2014 and
each January 1 thereafter, the Term shall automatically be extended for one
additional year unless, not later than September 30 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term; and
further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire no earlier than twenty-four (24) months
beyond the month in which such Change in Control occurred.

 

3.                                      Company’s Covenants Summarized.  In
order to induce the Executive to remain in the employ of the Company and in
consideration of the Executive’s covenants set forth in Section 4 hereof, the
Company agrees, under the conditions described herein, to pay the Executive the
Severance Payments and the other payments and benefits described herein.  No
Severance Payments shall be payable under this Agreement unless there shall have
been (or, under the terms of the second sentence of Section 6.1 hereof, there
shall be deemed to have been) a termination of the Executive’s employment with
the Company following a Change in Control and during the Term.  This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Executive and the
Company, the Executive shall not have any right to be retained in the employ of
the Company.

 

1

--------------------------------------------------------------------------------


 

4.                                      The Executive’s Covenants.  The
Executive agrees that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control during the Term, the Executive will
remain in the employ of the Company until the earliest of (i) a date which is
six (6) months from the date of such Potential Change in Control, (ii) the date
of a Change in Control, (iii) the date of termination by the Executive of the
Executive’s employment for Good Reason or by reason of death, Disability or
Retirement, or (iv) the termination by the Company of the Executive’s employment
for any reason.

 

5.                                      Compensation Other Than Severance
Payments.

 

5.1                               Following a Change in Control and during the
Term, during any period that the Executive fails to perform the Executive’s
full-time duties with the Company as a result of incapacity due to physical or
mental illness, the Company shall pay the Executive’s full salary to the
Executive at the rate in effect at the commencement of any such period, together
with all compensation and benefits payable to the Executive under the terms of
any compensation or benefit plan, program or arrangement maintained by the
Company during such period (other than any disability plan), until the
Executive’s employment is terminated by the Company for Disability.

 

5.2                               If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay the Executive’s full salary to the Executive through the Date
of Termination at the rate in effect immediately prior to the Date of
Termination or, if higher, the rate in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, together with
all compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.

 

5.3                               If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay to the Executive the Executive’s normal post-termination
compensation and benefits as such payments become due.  Such post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company’s retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason.

 

6.                                      Severance Payments.

 

6.1                               If the Executive’s employment is terminated
following a Change in Control and during the Term, other than (A) by the Company
for Cause, (B) by reason of death or Disability, or (C) by the Executive without
Good Reason, then the Company shall, subject to Section 6.2, pay the Executive
the amounts, and provide the Executive the benefits, described in this
Section 6.1 (“Severance Payments”), in addition to any payments and benefits to
which the Executive is entitled under Section 5 hereof.  For purposes of this
Agreement, the Executive’s employment shall be deemed to have been terminated
following a Change in Control by the Company without Cause or by the Executive
with Good Reason, if (i) the Executive’s employment is terminated by the Company
without Cause prior to a Change in Control (whether

 

2

--------------------------------------------------------------------------------


 

or not a Change in Control ever occurs) and such termination was at the request
or direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control, (ii) the Executive
terminates his employment for Good Reason prior to a Change in Control (whether
or not a Change in Control ever occurs) and the circumstance or event which
constitutes Good Reason occurs at the request or direction of such Person, or
(iii) the Executive’s employment is terminated by the Company without Cause or
by the Executive for Good Reason and such termination or the circumstance or
event which constitutes Good Reason is otherwise in connection with or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs).

 

(A)                               In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to two times the sum
of (i) the Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus pursuant to any annual bonus or incentive plan maintained by
the Company in respect of the fiscal year in which the Date of Termination
occurs or, if higher, the fiscal year in which the first event or circumstance
constituting Good Reason occurs.

 

(B)                               For the twenty-four (24) month period
immediately following the Date of Termination, the Company shall arrange to
provide the Executive and his dependents life, disability, accident and health
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason; provided, however, that, unless the Executive consents
to a different method, such health insurance benefits shall be provided through
a third-party insurer.  The value of such benefits shall be taxable to the
Executive to the extent necessary to avoid the imposition of excise taxes or
other penalties on the Company pursuant to the operation of Section 10101(d) of
The Patient Protection and Affordable Care Act of 2010 (amending Section 2716 of
the Public Health Service Act) or a successor or similar law.

 

(C)                               In addition to the benefits to which the
Executive is entitled under each Pension Plan, the Company shall pay the
Executive a lump sum amount, in cash, equal to the sum of (1) the amount that
would have been contributed or allocated to each Pension Plan by the Company on
the Executive’s behalf (without regard to whether such amount would be vested)
during the two years immediately following the Date of Termination, determined
(x) as if the Executive made the maximum permissible contributions thereto (if
contributions are permitted under such Pension Plan) during such period, (y) as
if the Executive earned compensation during such period at a rate equal to the
Executive’s compensation (as defined in the applicable Pension Plan) during the
twelve (12) months immediately preceding the Date of Termination or, if higher,
during the twelve months immediately prior to the first occurrence of an event
or circumstance constituting Good Reason, and (z) without regard to any
amendment to the applicable

 

3

--------------------------------------------------------------------------------


 

Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of benefits thereunder and (2) all other amounts credited to the Executive’s
account under each Pension Plan to the extent such amounts were unvested on the
Date of Termination.

 

(D)                               The Company shall provide the Executive with
outplacement services suitable to the Executive’s position for a period of two
years or, if earlier, until the first acceptance by the Executive of an offer of
employment.

 

(E)                                Notwithstanding any provision of any annual
or long-term incentive plan to the contrary, the Company shall pay to the
Executive a lump sum amount, in cash, equal to the sum of (i) any unpaid
incentive compensation which has been allocated or awarded to the Executive for
a completed fiscal year or other measuring period preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of the aggregate
value of all contingent incentive compensation awards to the Executive for all
then uncompleted periods under any such plan, calculated as to each such award
by multiplying the award that the Executive would have earned on the last day of
the performance award period, assuming the achievement, at the target level (or,
if greater, based on actual results to Date of Termination), of the individual
and corporate performance goals established with respect to such award, by the
fraction obtained by dividing the number of full months and any fractional
portion of a month during such performance award period through the Date of
Termination by the total number of months contained in such performance award
period.

 

6.2                               As described more fully on Exhibit B hereto
(which Exhibit shall govern the implementation of this Section 6.2), in the
event that the payments and benefits to be received by the Executive in
connection with a Change in Control or a termination of the Executive’s
employment would be subject to the Excise Tax, such payments and benefits shall
be reduced to the greatest amount that the Executive may receive without
becoming subject to the Excise Tax, unless the Executive would be better off on
an after-tax basis (including following application of the Excise Tax) receiving
the full amount of such payments and benefits, in which case no such reduction
shall be applied.

 

6.3                               The payments provided in subsections
(A),(C) and (E) of Section 6.1 hereof shall be made not later than the fifth day
following the date upon which the revocation period for the release described in
Section 6.6 expires; provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the Executive
or, in the case of payments under Section 6.2 hereof, in accordance with Section
6.2 hereof, of the minimum amount of such payments to which the Executive is
clearly entitled and shall pay the remainder of such payments (together with
interest on the unpaid remainder (or on all such payments to the extent the
Company fails to make such payments when due) at 120% of the rate provided in
section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth (30th) day after the Date of
Termination.  In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to the Executive, payable on the fifth

 

4

--------------------------------------------------------------------------------


 

(5th) business day after demand by the Company (together with interest at 120%
of the rate provided in section 1274(b)(2)(B) of the Code).  Notwithstanding the
foregoing, the payments and benefits described in this Agreement shall be
subject to the provisions of Section 14.3.

 

6.4                               The Company also shall pay to the Executive
all legal fees and expenses incurred by the Executive in disputing in good faith
any issue hereunder relating to the termination of the Executive’s employment,
in seeking in good faith to obtain or enforce any benefit or right provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder.  Such payments shall be made within five
(5) business days after delivery of the Executive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.  The Executive’s reimbursement rights described in this
Section 6.4 shall remain in effect for the Executive’s lifetime, provided, that,
in order for the Executive to be entitled to reimbursement hereunder, the
Executive must submit the written reimbursement request described above within
180 days following the date upon which the applicable expense is incurred.

 

6.5                               The Executive agrees that prior to and
following the Date of Termination, he shall retain in confidence any
confidential information known to him concerning the Company and its Affiliates
and their respective businesses for as long as such information is not publicly
disclosed.

 

6.6                               Notwithstanding anything to the contrary, all
compensation and benefits payable to Executive pursuant to this Section 6 (other
than as described in Section 6.4) are conditioned on receipt by the Company of
an executed release of claims by Executive in the form attached hereto as
Exhibit A and the expiration of any revocation period in such release.  In order
to be entitled to such compensation and benefits, the Executive must execute
such release of claims within the consideration period described in paragraph
(d) in the form of release attached hereto as Exhibit A and must not revoke such
release.

 

7.                                      Termination Procedures and Compensation
During Dispute.

 

7.1                               Notice of Termination.  After a Change in
Control and during the Term, any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

 

7.2                               Date of Termination.  “Date of Termination,”
with respect to any purported termination of the Executive’s employment after a
Change in Control and during the

 

5

--------------------------------------------------------------------------------


 

Term, shall mean (i) if the Executive’s employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

 

7.3                               Dispute Concerning Termination.  If within
fifteen (15) days after any Notice of Termination is given, or, if later, prior
to the Date of Termination (as determined without regard to this Section 7.3),
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be
extended until the earlier of (i) the date on which the Term ends or (ii) the
date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Date of Termination shall be
extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.

 

7.4                               Compensation During Dispute.  If a purported
termination occurs following a Change in Control and during the Term and the
Date of Termination is extended in accordance with Section 7.3 hereof, the
Company shall continue to pay the Executive the full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
salary) and continue the Executive as a participant in all compensation, benefit
and insurance plans in which the Executive was participating when the notice
giving rise to the dispute was given, until the Date of Termination, as
determined in accordance with Section 7.3 hereof.  Amounts paid under this
Section 7.4 are in addition to all other amounts due under this Agreement (other
than those due under Section 5.2 hereof) and shall not be offset against or
reduce any other amounts due under this Agreement.

 

8.                                      No Mitigation.  The Company agrees that,
if the Executive’s employment with the Company terminates during the Term, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 6
hereof or Section 7.4 hereof.  Further, no payment or benefit provided for in
this Agreement shall be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

9.                                      Successors; Binding Agreement.

 

9.1                               In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

6

--------------------------------------------------------------------------------


 

9.2                               This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.  If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

 

10.                               Notices.  For the purpose of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed, if to the Executive, to the address inserted below the Executive’s
signature on the final page hereof and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

 

To the Company:

 

CF Industries Holdings, Inc.

4 Parkway North, Suite 400

Deerfield, Illinois 60015-2590

 

Attention: Senior Vice President, Human Resources

 

11.                               Miscellaneous.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
as may be specifically designated by the Board.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  This Agreement
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party; provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated on or following a Change in Control, by the Company other
than for Cause or by the Executive for Good Reason.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois.  All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections.  Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed.  The obligations
of the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 6 and 7 hereof) shall
survive such expiration.

 

7

--------------------------------------------------------------------------------


 

12.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

13.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

14.                               Settlement of Disputes; Arbitration.  14.1 All
claims by the Executive for benefits under this Agreement shall be directed to
and determined by the Board and shall be in writing.  Any denial by the Board of
a claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon.  The Board shall afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
shall further allow the Executive to appeal to the Board a decision of the Board
within sixty (60) days after notification by the Board that the Executive’s
claim has been denied.  Notwithstanding the above,  in the event of any dispute,
any decision by the Board hereunder shall be subject to a de novo review by the
arbitrator.

 

14.2                        Any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Chicago, Illinois in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

14.3                        It is the intention of the Company and the Executive
that this Agreement not result in taxation of the Executive under Section 409A
of the Code and the regulations and guidance promulgated thereunder and that the
Agreement shall be construed in accordance with such intention.  Without
limiting the generality of the foregoing, the Company and the Executive agree as
follows:

 

(A)                               Notwithstanding anything to the contrary
herein, if the Executive is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) with respect to the Company, any amounts
(or benefits) otherwise payable to or in respect of him under this Agreement
pursuant to the Executive’s termination of employment with the Company shall be
delayed, to the extent required so that taxes are not imposed on the Executive
pursuant to Section 409A of the Code, and shall be paid upon the earliest date
permitted by Section 409A(a)(2) of the Code;

 

(B)                               Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separately identified
payment for purposes of Section 409A of the Code, and any payments that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise.

 

8

--------------------------------------------------------------------------------


 

(C)                               For purposes of this Agreement, the
Executive’s employment with the Company will not be treated as terminated unless
and until such termination of employment constitutes a “separation from service”
for purposes of Section 409A of the Code;

 

(D)                               To the extent necessary to comply with the
provisions of Section 409A of the Code and the guidance issued thereunder
(1) reimbursements to the Executive as a result of the operation of
Section 6.1(B), or Section 6.4 hereof shall be made not later than the end of
the calendar year following the year in which the reimbursable expense is
incurred and shall otherwise be made in a manner that complies with the
requirements of Treasury Regulation Section 1.409A-3(i)(l)(iv), (2) if Executive
is a “specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), any reimbursements to the Executive as a result of the operation of such
sections with respect to a reimbursable event within the first six months
following the Date of Termination which are required to be delayed pursuant to
Section 14.3(A) shall be made as soon as practicable following the date which is
six months and one day following the Date of Termination (subject to clause
(1) of this sentence); and

 

(E)                                If required in order to comply with the
requirements of Section 409A of the Code, the payment required under clause
(2) of Section 6.1(C) shall, notwithstanding the other timing provisions set
forth herein, be paid to the Executive on the dates upon which the forfeited
Pension Plan amounts to which such payments relate would have been paid, had
such amounts been vested upon the Date of Termination.

 

(F)                                 To the extent the date upon which the
Executive executes the release described in Section 6.6 could, based upon when
the Executive executes such release, result in the payment of an amount
hereunder (or the commencement of payments hereunder) either in the year in
which the Date of Termination occurs or in the subsequent calendar year, any
such amount shall be paid (or commence to be paid) in the subsequent calendar
year.

 

15.                               Definitions.  For purposes of this Agreement,
the following terms shall have the meanings indicated below:

 

(A)                               “Affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(B)                               “Base Amount” shall have the meaning set forth
in section 280G(b)(3) of the Code.

 

(C)                               “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act.

 

(D)                               “Board” shall mean the Board of Directors of
the Company.

 

(E)                                “Cause” for termination by the Company of the
Executive’s employment shall mean (i) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 7.1

 

9

--------------------------------------------------------------------------------


 

hereof) that has not been cured within 30 days after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.  For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in or not
opposed to the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

 

(F)                                 “Change in Control” shall mean the first to
occur of:

 

(I)                                   any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of CF Industries Holdings, Inc.
(not including in the securities beneficially owned by such Person any
securities acquired directly from CF Industries Holdings, Inc. or any of its
subsidiaries) representing 25% or more of the combined voting power of CF
Industries Holdings, Inc.’s then outstanding securities; or

 

(II)                              the following individuals cease for any reason
to constitute a majority of the number of directors then serving on the Board:
individuals who, as of the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of CF
Industries Holdings, Inc.) whose appointment or election by the Board or
nomination for election by CF Industries Holdings, Inc.’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(III)                         there is consummated a merger or consolidation of
CF Industries Holdings, Inc. or any direct or indirect subsidiary of CF
Industries Holdings, Inc. with any other corporation, other than a merger or
consolidation immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such merger or consolidation or, if CF Industries
Holdings, Inc. or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof; or

 

(IV)                          the stockholders of CF Industries Holdings, Inc.
approve a plan of complete liquidation or dissolution of CF Industries
Holdings, Inc. or there is consummated an agreement for the sale or disposition
by CF Industries Holdings, Inc. of all or substantially all of CF Industries
Holdings, Inc.’s assets, other than (a) a sale or disposition by CF Industries
Holdings, Inc. of all or substantially all of CF Industries Holdings, Inc.’s
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by

 

10

--------------------------------------------------------------------------------

 

stockholders of CF Industries Holdings, Inc. following the completion of such
transaction in substantially the same proportions as their ownership of CF
Industries Holdings, Inc. immediately prior to such sale or (b) other than a
sale or disposition by CF Industries Holdings, Inc. of all or substantially all
of CF Industries Holdings, Inc.’s assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, the ultimate parent thereof.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CF Industries Holdings, Inc. immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of CF Industries Holdings, Inc. immediately following such transaction or
series of transactions.

 

(G)                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

(H)                              “Company” shall mean CF Industries
Holdings, Inc., as applicable, and except in determining under
Section 15(F) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

(I)                                   “Date of Termination” shall have the
meaning set forth in Section 7.2 hereof.

 

(J)                                   “Disability”  shall be deemed the reason
for the termination by the Company of the Executive’s employment, if, as a
result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Company for a period of six (6) consecutive months,
the Company shall have given the Executive a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties.

 

(K)                              “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(L)                                “Excise Tax” shall mean any excise tax
imposed under section 4999 of the Code.

 

(M)                            “Executive” shall mean the individual named in
the first paragraph of this Agreement.

 

(N)                               “Good Reason” for termination by the Executive
of the Executive’s employment shall mean the occurrence (without the Executive’s
express written consent which specifically references this Agreement) after any
Change in Control, or prior to a Change in Control under the circumstances
described in clauses (ii) and (iii) of the second sentence of Section 6.1 hereof
(treating all references in paragraphs (I) through (VII) below to a “Change in
Control” as references to a “Potential Change in Control”), of any one of the
following acts by

 

11

--------------------------------------------------------------------------------


 

the Company, or failures by the Company to act, unless, in the case of any act
or failure to act described in paragraph (I), (V), (VI), (VII) or (VIII) below,
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

 

(I)                                   the assignment to the Executive of any
duties inconsistent with the Executive’s status as an executive officer of the
Company or a substantial adverse alteration in the nature or status of the
Executive’s responsibilities from those in effect immediately prior to the
Change in Control including, without limitation, if the Executive was,
immediately prior to the Change in Control, an executive officer of a public
company, the Executive ceasing to be an executive officer of a public company;

 

(II)                              a reduction by the Company in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board salary reductions
similarly affecting all executives of the Company and all executives of any
Person in control of the Company;

 

(III)                         the relocation of the Executive’s principal place
of employment to a location more than 35 miles from the Executive’s principal
place of employment immediately prior to the Change in Control or the Company’s
requiring the Executive to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
present business travel obligations;

 

(IV)                          the failure by the Company to pay to the Executive
any portion of the Executive’s current compensation or to pay to the Executive
any portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days after the date demand
for payment is made provided such compensation is due;

 

(V)                               the failure by the Company to continue in
effect any compensation plan in which the Executive participates immediately
prior to the Change in Control which is material to the Executive’s total
compensation unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount or timing of payment of benefits provided and the level
of the Executive’s participation relative to other participants, as existed
immediately prior to the Change in Control;

 

(VI)                          the failure by the Company to continue to provide
the Executive with benefits substantially similar to those enjoyed by the
Executive under any of the Company’s pension, savings, life insurance, medical,
health and accident, or disability plans in which the Executive was
participating immediately prior to the Change in Control (except for across the
board changes similarly affecting all executives of the Company and all
executives of any Person in control of the Company), the taking of any other
action by the Company which

 

12

--------------------------------------------------------------------------------


 

would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled with the Company in accordance with the vacation policy applicable to
the Executive in effect at the time of the Change in Control;

 

(VII)                     the failure of the Company to obtain the assumption
and agreement of a successor required under Section 9.1 hereof; or

 

(VIII)                any purported termination of the Executive’s employment
which is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 7.1 hereof; for purposes of this Agreement, no such
purported termination shall be effective.  The Executive’s right to terminate
the Executive’s employment for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness.

 

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.  In order for Good Reason to exist hereunder, the Executive
must provide notice to the Company of the existence of the condition described
in clauses (I) through (VIII) above within 90 days of the initial existence of
the condition (or, if later, within 90 days of the Executive’s becoming aware of
such condition), and the Company must have failed to cure such condition within
30 days of the receipt of such notice.

 

(O)                               “Notice of Termination” shall have the meaning
set forth in Section 7.1 hereof.

 

(P)                                 “Pension Plan” shall mean any tax-qualified,
supplemental or excess retirement plan (including defined benefit and defined
contribution retirement plans) maintained by the Company (including, without
limitation, the CF Industries Holdings, Inc. Pension Plan) and any other plan or
agreement entered into between the Executive and the Company which is designed
to provide the Executive with supplemental retirement benefits and any successor
to any such plan.

 

(Q)                               “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) CF Industries
Holdings, Inc. or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of CF Industries, Inc. or any
of its Affiliates, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(R)                               “Potential Change in Control” shall be deemed
to have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

 

(I)                                   the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

 

13

--------------------------------------------------------------------------------


 

(II)                              the Company or any Person publicly announces
an intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control;

 

(III)                         any Person becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 15% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates); or

 

(IV)                          the Board adopts a resolution to the effect that,
for purposes of this Agreement, a Potential Change in Control has occurred.

 

(S)                                 “Retirement” shall be deemed the reason for
the termination by the Executive of the Executive’s employment if such
employment is terminated in accordance with the Company’s retirement policy,
including early retirement, generally applicable to its salaried employees.

 

(T)                                “Severance Payments” shall have the meaning
set forth in Section 6.1 hereof.

 

(U)                               “Term” shall mean the period of time described
in Section 2 hereof (including any extension, continuation or termination
described therein).

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Douglas C. Barnard

 

 

Senior Vice President, General Counsel, and Secretary

 

 

 

 

 

 

 

 

/s/ Adam L. Hall

 

 

Adam L. Hall

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

(a)  Adam L. Hall (“Executive”), for and in consideration of benefits provided
pursuant to the Change in Control Severance Agreement with CF Industries
Holdings, Inc. (collectively, referred to herein as the “Company”) entered into
effective as of July 25, 2013 and as amended thereafter (the “Severance
Agreement”), on behalf of Executive and Executive’s heirs, executors,
administrators, successors and assigns, voluntarily, knowingly and willingly
releases and discharges the Company and its parents, subsidiaries and affiliates
(collectively, the “Company Group”), together with their respective present and
former partners, officers, directors, employees and agents, and each of their
predecessors, heirs, executors, administrators, successors and assigns, and any
and all employee pension or welfare benefit plans of the Company, including
current and former trustees and administrators of these plans (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action, demands, damages and liabilities
(“Claims”) of any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Company Releasees, jointly or severally, Executive or
Executive’s heirs, executors, administrators, successors or assigns ever had or
now have by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time Executive executes this release (the “Release”). 
This Release includes, without limitation, any Claims arising out of or relating
in any way to Executive’s employment or director relationship with the Company,
or the termination thereof, any Claims arising under any statute or regulation,
including but not limited to the Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, or the Employee Retirement Income Security Act of 1974, each as amended,
or any other federal, state or local law, regulation, ordinance or common law,
or under any policy, agreement, understanding or promise, written or oral,
formal or informal, between any Company Releasee and Executive.  Executive shall
not be entitled to any recovery, in any action or proceeding that may be
commenced on Executive’s behalf in any way arising out of or relating to the
matters released under this Release.  Notwithstanding the foregoing, nothing
herein shall release any Company Releasee from any Claim based on
(i) Executive’s rights under the Severance Agreement or any other agreement with
the Company (including, but not limited to, any stock option agreements),
(ii) any right or claim that arises after the date Executive executes this
Release, (iii) Executive’s eligibility for indemnification in accordance with
applicable laws or the certificate of incorporation or by-laws of the Company
(or any affiliate or subsidiary) or any applicable insurance policy, with
respect to any liability Executive incurs or incurred as a director, officer or
employee of the Company or any affiliate or subsidiary (including as a trustee,
director or officer of any employee benefit plan) or (iv) any rights Executive
may have to vested benefits under any employee benefit plan or program.

 

(b)  Executive has been advised to consult with an attorney of Executive’s
choice prior to signing this Release, has done so and enters into this Release
freely and voluntarily.

 

A-1

--------------------------------------------------------------------------------


 

[(c)  Executive acknowledges that the Company has enclosed with this Release
information concerning (i) the ages and job titles of all employees who are
eligible to receive severance pay and (ii) the ages of all employees in the same
job classification or organizational unit who are not eligible to receive
severance pay.](1)

 

(d)  Executive has had at least [twenty-one (21)] [forty-five (45)](2) calendar
days to consider the terms of this Release.  Once Executive has signed this
Release, Executive has seven (7) additional days to revoke Executive’s consent
and may do so by writing to the Company as provided in Section 10 of the
Severance Agreement.  Executive’s Release shall not be effective, and no
payments or benefits shall be due under Section 6 of the Severance Agreement,
until the eighth day after Executive has executed this Release and returned it
to the Company, assuming that Executive has not revoked Executive’s consent to
this Release during such time (the “Revocation Date”).

 

(e)  In the event that any one or more of the provisions of this Release shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder thereof shall not in any way be affected or
impaired thereby.

 

(f)  This Release shall be governed by the law of the State of Illinois without
reference to its choice of law rules.

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Signed as of this     day of                   .

 

 

 

 

 

Adam L. Hall

 

 

 

Signed as of this     day of                   .

 

 

--------------------------------------------------------------------------------

(1)                                  Note:  this paragraph is to be included
only for applicable group terminations or exit incentive programs.

 

(2)                                  Note:  use longer period for applicable
group terminations or exit incentive programs.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

The provisions of Section 6.2 shall be effected as set forth in this Exhibit B.

 

(A)                               Notwithstanding any other provisions of the
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
Change in Control or the termination of the Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the Severance Payments,
being hereinafter referred to as the “Total Payments”) would be subject (in
whole or part), to the Excise Tax, then the Total Payments shall be reduced, to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  If a reduction in
the Total Payments is required under this paragraph (A) of Exhibit B, the Total
Payments shall be reduced by the Company in its reasonable discretion in the
following order: (A) reduction of any cash payment (excluding any cash payment
with respect to the acceleration of equity awards), that is otherwise payable to
the Executive that is exempt from Section 409A of the Code; (B) reduction of any
other payments or benefits otherwise payable to the Executive (other than those
described in clause (C) below) on a pro-rata basis or such other manner that
complies with Section 409A of the Code; and (C) reduction of any payment or
benefit with respect to the acceleration of equity awards that is otherwise
payable to the Executive (on a pro-rata basis as between equity awards that are
covered by Section 409A of the Code and those that are not (or such other manner
that complies with Section 409A of the Code)).

 

(B)                               For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to
the Executive and selected by the accounting firm (the “Auditor”) which was,
immediately prior to the Change in Control, the Company’s independent auditor,
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

 

B-1

--------------------------------------------------------------------------------


 

(C)                               At the time that payments are made under this
Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from Tax Counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement).  If the Executive objects to the Company’s
calculations, the Company shall pay to the Executive such portion of the
Severance Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of paragraph (A) of this Exhibit B.

 

Example

 

The following is an example of the application of the provisions of Section 6.2
and Exhibit B hereof:

 

Explanation of Tax Provisions.  Section 4999 of the Internal Revenue Code
imposes an excise tax on the recipient of any “excess parachute payment” equal
to 20% of such amount.  A “parachute payment” is any payment that is contingent
on a change in control of a corporation and includes, for example, severance
benefits, additional retirement benefits and non-cash compensation such as the
continuation of health insurance and the accelerated vesting of stock option and
other equity-based awards.  “Excess parachute payments” consist of the excess of
parachute payments over an executive’s “base amount,” i.e., the average taxable
compensation received by him or her from the company during the five taxable
years (or his or her entire period of employment, if employed by the company for
less than five years) preceding the year in which the change in control occurs.

 

The Safe Harbor.  The Code provides a “safe harbor” of 300% of the executive’s
base amount (i.e., the excess parachute payment rules do not apply if the
aggregate amount of parachute payments is less than three times the executive’s
base amount).  If, however, the parachute payments equal or exceed the safe
harbor amount, the entire excess over the base amount will be subject to the
excise tax and disallowance of deduction.  For example, if an executive has a
base amount of $100,000, parachute payments of up to $299,999 will not be
subject to the excise tax or the disallowance of deduction, but a parachute
payment of $300,000 (only $1 more) will be subject to those rules to the extent
of $200,000 (the excess of the parachute payments over the executive’s safe
harbor).  Note that because of this treatment, an individual entitled to
parachute payments only slightly in excess of his or her safe harbor amount may
be in a better after-tax position if his or her payments are automatically
reduced (or “capped”) to the safe harbor amount.  Such an individual is said to
be in the “valley.”  In the above example, the individual avoids an excise tax
of $40,000 (20% of the $200,000 excess parachute payment) merely by having his
or her payments reduced by $1.

 

Application of Section 6.2.  In light of the fact that the receipt of certain
amounts of parachute payments could put the recipient in a worse after-tax
economic position, Section 6.2 provides that the amount of parachute payments an
executive will receive will be “capped” or limited to the amount of the
executive’s safe harbor.  In the example above, Section 6.2 would provide that
the executive is not entitled to the additional payment of $1, which payment
would otherwise result in an additional $40,000 in excise taxes.

 

B-2

--------------------------------------------------------------------------------


 

This “cap” will not apply, however, if the executive is better off on an
after-tax economic basis receiving the full amount of parachute payments
otherwise provided for in the Agreement and taking into account the imposition
of the excise tax. Using the example above, if the executive with the $299,999
safe harbor was otherwise entitled under the Agreement to parachute payments of
$400,000 (rather than $300,000 as in the prior example), under the Agreement the
payments would not be capped.

 

In such a circumstance, the payments would exceed the executive’s base amount by
$300,000, resulting in an excise tax of $60,000 and aggregate income tax of
$140,000 (assuming a 35% federal income tax rate and disregarding state taxes). 
In such a case, the executive’s after tax benefit of $200,000 would exceed the
after-tax benefit he would have received if his payment were reduced to the safe
harbor amount ($299,999 x 65% = $195,000), meaning that he would be better off
on an after tax basis receiving all of his parachute payments, even after the
imposition of the excise tax.

 

B-3

--------------------------------------------------------------------------------
